EXHIBIT 10.3

 

GRAPHIC [g166201kki001.gif]

 

Supernus to Receive $30 Million in Non-Dilutive Royalty Deal

 

Rockville, MD, July 8, 2014 - Supernus Pharmaceuticals, Inc. (NASDAQ: SUPN),
today announced the execution of a royalty acquisition agreement (“Agreement”)
with HealthCare Royalty Partners (“HC Royalty”). Per the Agreement, HC Royalty
will make a $30 million cash payment to Supernus in consideration for acquiring
from Supernus certain royalty and milestone rights related to the
commercialization of Orenitram™ (treprostinil) Extended-Release Tablets by
Supernus’ partner United Therapeutics Corporation. Supernus will retain full
ownership of the Royalty Rights after a certain threshold has been reached per
the terms of the Agreement.

 

“We are pleased to have completed this royalty transaction, which strengthens
our balance sheet and enhances our financial flexibility”, said Jack Khattar,
President and Chief Executive Officer of Supernus. “The transaction allows us to
partially monetize our royalty stream from Orenitram™ for a significant cash
consideration while positioning Supernus to further benefit from the future
upside potential of the product.”

 

Orenitram is indicated for the treatment of pulmonary arterial hypertension
(PAH) in WHO Group I patients to improve exercise capacity. The product was
recently launched by United Therapeutics Corporation (NASDAQ:  UTHR) in the
United States market. Supernus developed the extended release formulation of
Orenitram under a Development and License Agreement with United Therapeutics
using its EnSoTrol, novel osmotic technology platform. Per the license agreement
between Supernus and United Therapeutics, Supernus is entitled to certain
milestone fees and royalties (“Royalty Rights”) associated with the
commercialization of the product worldwide.

 

“As a result of this royalty transaction, our cash position has been
significantly strengthened giving us additional operational flexibility and
expanding our capacity for potential business development activities,”
added Jack A. Khattar.

 

“Orenitram is a meaningful advance in the treatment of pulmonary arterial
hypertension, as the first FDA approved orally administered prostacyclin
therapy,” commented Todd C. Davis, Founding Managing Director at HC Royalty. “We
were pleased to structure a deal for Supernus that would enable them to
financially benefit from the future success of Orenitram.”

 

For full patient information and full prescribing information, visit:

www.orenitram.com/dtc/pdf/Orenitram_Full_Prescribing_Information.pdf.

 

Orenitram™ is a trademark of United Therapeutics Corporation.

 

About Supernus Pharmaceuticals, Inc.

 

Supernus Pharmaceuticals, Inc. is a specialty pharmaceutical company focused on
developing and commercializing products for the treatment of central nervous
system, or CNS, diseases. The Company has two marketed products for epilepsy,
Oxtellar XR® (extended-release oxcarbazepine) and Trokendi XR® (extended-release
topiramate). The Company is also developing several product candidates in
psychiatry to address large market opportunities in ADHD, including ADHD
patients with impulsive aggression. These product candidates include SPN-810 for
impulsive aggression in ADHD and SPN-812 for ADHD.

 

--------------------------------------------------------------------------------


 

About HealthCare Royalty Partners

 

HealthCare Royalty Partners is a global healthcare investment firm focused on
providing financing solutions to healthcare companies and royalty owners with
interests in approved pharmaceutical and medical device products. The firm’s
senior investment team has participated in over 50 royalty financings valued at
over $2 billion over the past decade. For more information, visit
www.healthcareroyalty.com.

 

Forward Looking Statements

 

This press release contains forward-looking statements regarding the potential
net sales of Orenitram™ and United Therapeutics’ willingness and ability to pay
future royalties and milestone payments as they become due under the License
Agreement with Supernus, or the significance of such payments. Actual results
may differ materially from those in these forward-looking statements as a result
of various factors, including, but not limited to, risks regarding United
Therapeutics Corporation’s ability to commercialize the product successfully,
whether physicians will prescribe and patients will use the product, and
competition in the market. For a further description of these and other risks
facing the Company, please see the risk factors described in the Company’s
Annual Report Form 10-K that was filed with the United States Securities and
Exchange Commission on March 21, 2014 under the caption “Risk Factors”.
Forward-looking statements speak only as of the date of this press release, and
the company undertakes no obligation to update or revise these statements,
except as may be required by law.

 

CONTACTS:

Jack A. Khattar, President and CEO

Gregory S. Patrick, Vice President and CFO

Supernus Pharmaceuticals, Inc.

Tel: (301) 838-2591

 

Or

 

INVESTOR CONTACT:

COCKRELL GROUP

877.889.1972

investorrelations@thecockrellgroup.com

cockrellgroup.com

 

--------------------------------------------------------------------------------